  

Cag@4:19-cv-00658-P Document 1 Filed 08/22/19 Page 1 of 16 Pagel DISTRICT ¢
. HORTHERN Diss os oe
' . FORT WORTH fide
FN 033\1% BT BOAT BIVISION
IN THE UNITED STATES DISTRICT COURT 7919 gio
FOR THE NORTHERN DISTRICT OF TEXAS AUS 22 PM 2:45

FORT WORTH DIVISION
DEPUTY CLERK
JUSTIN FERGUSON, )
)
Plaintiff, ) .
) CIVIL ACTION
VS. )
) FILEN. 4=19€CV-658-
LEISERV, LLC and BW BOWLING ) 9 8 P
PROPERTIES LP, )
)
Defendants. )

COMPLAINT

COMES NOW, JUSTIN FERGUSON, by and through the undersigned counsel, and files
this, his Complaint against Defendants, LEISERV, LLC and BW BOWLING PROPERTIES LP,
pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”) and the
ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 “ADAAG”). In support thereof, Plaintiff
respectfully shows this Court as follows:

‘ JURISDICTION

1. This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 133]
and 1343 for Plaintiff's claims pursuant to 42 USC. § 12181 et seg., based upon Defendants’
failure to remove physical barriers to access and violations of Title [II of the ADA.

PARTIES

2. Plaintiff, JUSTIN FERGUSON (hereinafter “Plaintiff’) is, and has been at all
times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant
County).

3. Plaintiff is disabled as defined by the ADA.
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page 2of16 PagelD 2

4, Plaintiff is required to traverse in a wheelchair and is substantially limited in
performing one or more major life activities, including but not limited to: walking, standing,
grabbing, grasping and/or pinching.

5. Plaintiff uses a wheelchair for mobility purposes.

6. Plaintiff is also an independent advocate of the rights of similarly situated
disabled persons and is a “tester” for the purpose of enforcing Plaintiff's civil rights, monitoring,
determining and ensuring whether places of public accommodation are in compliance with the
ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA
litigation to make Plaintiff's community more accessible for Plaintiff and others; and pledges to
do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so
an injunction can be issued correcting the numerous ADA violations on this property, including
returning to the Property as soon as it is accessible (“Advocacy Purposes”)

7. Defendant, LEISERV, LLC (hereinafter “LEISERV, LLC”), is a foreign limited
liability company that transacts business in the State of Texas and within this judicial district.
| 8. Defendant, LEISERV, LLC, may be properly served with process via its
registered agent for service, to wit: c/o C T Corporation System, 1999 Bryan Street, Suite 900,
Dallas, TX 75201. |

9, Defendant, BW BOWLING PROPERTIES LP (hereinafter “BW BOWLING
PROPERTIES LP”), is a foreign limited partnership that transacts business in the State of Texas
and within this judicial district.

10. Defendant, BW BOWLING PROPERTIES LP, may be properly served with
process via its Registered Agent for service, to wit: Corporation Service Company, d/b/a CSC

Lawyers Inco., 211 East 7" Street, Suite 620, Austin, TX 78701.
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page 30f16 PagelD 3

FACTUAL ALLEGATIONS
‘di. On or about June 16, 2019, Plaintiff was a customer at Bowlero Westcreek, a
business located at 3025 Altamesa Blvd., Fort Worth, TX 76133 referenced herein as the
“Bowlero Westcreek.”

12. Bowlero Westcreek is operated by Defendant, LEISERV, LLC.. Bowlero
Westcreek is also known as “Brunswick Westcreek Lanes #214.”

13. LEISERV, LLC is the lessee or sub-lessee of the real property and improvements
that are the subject of this action.

14. BW BOWLING PROPERTIES LP is the owner or co-owner of the real property
and improvements that Bowlero Westcreek is situated upon and that is the subject of this action,
referenced herein as the “Property.”

15. Plaintiff lives 1 mile from Bowlero Westcreek and the Property.

16. Plaintiff has visited Bowlero Westcreek and the Property at least once before as a
customer and advocate for the disabled. Plaintiff intends on revisiting Bowlero Westcreek and
the Property within six months or sooner, as soon as the barriers to access detailed in this
Complaint are removed and Bowlero Westcreek and the Property are accessible again. The
purpose of the revisit is to be a regular customer, to determine if and when Bowlero Westcreek
and the Property are made accessible, and to maintain standing for this lawsuit for Advocacy
Purposes.

17. Plaintiff intends on revisiting Bowlero Westcreek and the Property to purchase
goods and/or services as a regular customer living in the vicinity as well as for Advocacy
Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page4of16 PagelD4

continuing barriers to access.

18. Plaintiff's access to the business(es) located at 3025 Alta Mesa Blvd., Fort Worth,
TX 76133, Tarrant County Property Appraiser’s account number 06110800 (“the Property”),
and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,
advantages and/or accommodations offered therein were denied and/or limited because of his
disabilities, and he will be denied and/or limited in the future unless and until Defendants,
LEISERV, LLC and BW BOWLING PROPERTIES LP, LLC, are compelled to remove the
physical barriers to access and correct the ADA violations that exist at Bowlero Westcreek and
the Property, including those set forth in this Complaint.

19. Plaintiff travelled to Bowlero Westcreek and the Property as a customer and as an
independent advocate for the disabled, encountered the barriers to access at Bowlero Westcreek
and the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm
and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers
to access present at Bowlero Westcreek and the Property.

COUNT I
VIOLATIONS OF THE ADA AND ADAAG

20. On July 26, 1990, Congress enacted the Americans with Disabilities Act 42
U.S.C. § 12101 ef seq.

21. Congress found, among other things, that:

(i) some 43,000,000 Americans have one or more physical or mental
disabilities, and this number is increasing as the population as a whole is
growing older;

(ii) historically, society has tended to isolate and segregate individuals with
disabilities, and, despite some improvements, such forms of discrimination

against individuals with disabilities continue to be a serious and pervasive
social problem;
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page 50f16 PagelD 5

(iii) discrimination against individuals with disabilities persists in such critical
areas as employment, housing public accommodations, education,
transportation, communication, recreation, institutionalization, health
services, voting, and access to public services;

(iv) individuals with disabilities continually encounter various forms of
discrimination, including outright intentional exclusion, the discriminatory
effects of architectural, transportation, and communication barriers,
overprotective rules and policies, failure to make modifications to existing
facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser service, programs, activities, benefits,
jobs, or other opportunities; and

(v) the continuing existence of unfair and unnecessary discrimination and
prejudice denies people with disabilities the opportunity to compete on an
equal basis and to pursue those opportunities for which our free society is
justifiably famous, and costs the United States billions of dollars in
unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)C1) - (3), (5) and (9).
22. Congress explicitly stated that the purpose of the ADA was to:

(i) provide a clear and comprehensive national mandate for the elimination of
discrimination against individuals with disabilities;

(ii) provide a clear, strong, consistent, enforceable standards addressing
discrimination against individuals with disabilities; and

Sook eR ds

(iv) invoke the sweep of congressional authority, including the power to
enforce the fourteenth amendment and to regulate commerce, in order to
address the major areas of discrimination faced day-to-day by people with
disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).
23. The congressional legislation provided places of public accommodation one and
a half years from the enactment of the ADA to implement its requirements.

24. The effective date of Title II] of the ADA was January 26, 1992 (or January 26,

1993 if'a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.
Case 4:19-cv-00658-P- Document1. Filed 08/22/19 Page 6o0f16 PagelD 6

§ 12181; 28 C.FLR. § 36.508¢a).

25. Bowlero Westcreek is a public accommodation and service establishment.

26. The Property is a public accommodation and service establishment.

27. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the
Department of Justice and Office of Attorney General promulgated federal regulations to
implement the requirements of the ADA. 28 C.F.R. Part 36.

28. Public accommodations were required to conform to these regulations by January
26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of
$500,000 or less). 42 U.S.C. § 12181 ef seg.; 28 C.F.R. § 36.508(a).

29. Bowlero Westcreek must be, but is not, in compliance with the ADA and
ADAAG.

30. The Property must be, but is not, in compliance with the ADA and ADAAG.

31, Plaintiff has attempted to, and has to the extent possible, accessed Bowlero
Westereek and the Property in his capacity as a customer of Bowlero Westcreek and the Property
and as an independent advocate for the disabled, but could not fully do so because of his
disabilities resulting from the physical barriers to access, dangerous conditions and ADA
violations that exist at Bowlero Westcreek and the Property that preclude and/or limit his access
to Bowlero Westcreek and the Property and/or the goods, services, facilities, privileges,
advantages and/or accommodations offered therein, including those barriers, conditions and
ADA violations more specifically set forth in this Complaint.

32. Plaintiff intends to visit Bowlero Westcreek and the Property again within six
months or sooner as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page 7 of 16 PagelD 7

commonly offered at Bowlero Westcreek and the Property, but will be unable to fully do so
because of his disability and the physical barriers to access, dangerous conditions and ADA
violations that exist at Bowlero Westcreek and the Property that preclude and/or limit his access
to Bowlero Westcreek and the Property and/or the goods, services, facilities, privileges,
advantages and/or accommodations offered therein, including those barriers, conditions and
ADA violations more specifically set forth in this Complaint.

33. Defendants, LEISERV, LLC and BW BOWLING PROPERTIES LP, have
discriminated against Plaintiff (and others with disabilities) by denying his access to, and full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations
of Bowlero Westcreek and the Property, as prohibited by, and by failing to remove architectural
barriers as required by, 42 U.S.C. § 12182(b)2)A)(iv).

34. Defendants, LEISERV, LLC and BW BOWLING PROPERTIES LP, will
continue to discriminate against Plaintiff and others with disabilities unless and until Defendants,
LEISERV, LLC and BW BOWLING PROPERTIES LP, are compelled to remove ail
physical barriers that exist at Bowlero Westcreek and the Property, including those specifically
set forth herein, and make Bowlero Westcreek and the Property accessible to and usable by
Plaintiff and other persons with disabilities.

35. <A specific list of unlawful physical barriers, dangerous conditions and ADA
violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff's
access to Bowlero Westcreek and the Property and the full and equal enjoyment of the goods,
services, facilities, privileges, advantages and accommodations of Bowlero Westcreek and the

Property include, but are not limited to:
Case 4:19-cv-00658-P’ Document1. Filed 08/22/19 Page 8o0f16 PagelD8

ACCESSIBLE ELEMENTS:

@

(ii)

(iii)

(iv)

(v)

(vi)

The total number of accessible parking spaces is inadequate and is in violation of
Section 208.2 of the 2010 ADAAG standards, This violation made it difficult for
Plaintiff to locate an accessible parking space.

The accessible parking spaces are missing proper identification signs in violation
of Section 502.6 of the 2010 ADAAG standards. This violation made it difficult
for Plaintiff to locate an accessible parking space.

The access aisles to the accessible parking spaces are not level due to the presence

of an accessible ramp in the access aisles in violation of Section 502.4 of the 2010

_ ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

exit and enter their vehicle while parked at the Property.

The accessible curb ramps are improperly protruding into the access aisles of the
accessible parking spaces in violation of Section 406.5 of the 2010 ADAAG
Standards. This violation made it difficult and dangerous for Plaintiff to
exit/enter their vehicle.

The accessible ramps have side flares with surface slopes in excess of 1:10 in
violation of Section 406.3 of the 2010 ADAAG standards. This violation made it
dangerous and difficult for Plaintiff to access the units of the Property.

There is not at least 5% (five percent) of the dining surfaces provided for
consumption of food or drink that comply with Section 902.2 of the 2010
ADAAG standards, requiring appropriate knee and toe clearance complying with
section 306 of the 2010 ADAAG standards, positioned for a forward approach, in

violation of section 226.1 of the 2010 ADAAG standards.
Case 4:19-cv-00658-P Document 1 Filed 08/22/19 Page 90f16 PagelD 9

(vil)

(viii)

(x)

(x)

(x1)

Along the edge of the bowling area inside the Property, there is not at least 5%
(five percent) of the dining surfaces provided for consumption of food or drink
which complies with Section 902.3 requiring the maximum height of the dining
surface to be maximum 34 (thirty-four) inches above the finished floor in
violation of section 226.1 of the 2010 ADAAG standards.

The bar is lacking any portion of the counter that has a maximum height of 34
(thirty-four) inches from the finished floor in violation of Section 902.3 of the
2010 ADAAG standards, all portions of the bar exceed 34 (thirty-four) inches in
height from the finished floor. This violation made it difficult for Plaintiff to
enjoy the unique eating experience at the bar.

In the bar area inside the Property, there is not at least 5% (five percent) of the
dining surfaces provided for consumption of food or drink which complies with
Section 902.3 requiring the maximum height of the dining surface to be maximum
34 (thirty-four) inches above the finished floor in violation of Section 226.1 of the
2010 ADAAG standards.

In the pro shop inside the Property, there are sales and services counters lacking
any portion of the counter that has a maximum height of 36 (thirty-six) inches
from the finished floor in violation of Section 904.4 of the 2010 ADAAG
standards, all portions of the sales and service counter exceed 36 (thirty-six)
inches in height from the finished floor. This violation made it difficult for
Plaintiff to properly transact business at the Property.

At the shoe/equipment rental counter inside the Property, there are sales and

services counters lacking any portion of the counter that has a maximum height of
Case 4:19-cv-00658-P Document 1 Filed 08/22/19 Page 10 of 16 PagelD 10

(xii)

36 (thirty-six) inches from the finished floor in violation of Section 904.4 of the
2010 ADAAG standards, all portions of the sales and service counter exceed 36
(thirty-six} inches in height from the finished floor. This violation made it
difficult for Plaintiff to properly transact business at the Property.

Defendants fail to adhere to a policy, practice and procedure to ensure that all

facilities are readily accessible to and usable by disabled individuals.

RESTROOM #1 ON WESTERN SIDE OF PROPERTY (marked as accessible with

(i)

(il)

(iii)

(iv)

signage)

The accessible toilet stall lacks the required size and turning clearance as required
in Section 604.8.1.1 of the 2010 ADAAG standards. The accessible toilet stall is
not 60 inches wide minimum. This violation made it difficult for Plaintiff and/or
any disabled individual to utilize the restroom.

The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of
the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any
disabled individual to safely utilize the restroom facilities.

The accessible toilet stall door swings into the clear floor space required by the
stall and violates Section 604.8.1.2 of the 2010 ADAAG standards. This made it
difficult for the Plaintiff and/or any disabled individual to safely utilize the
restroom facilities.

The grab bars/handrails adjacent to the commode are missing and violate Section
604.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

any disabled individual to safely utilize the restroom facilities.

10
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page11o0f16 PagelD 11

(v)

(vi)

The actionable mechanism of the paper towel dispenser in the restroom is located
outside the prescribed vertical reach ranges set forth in section 308.2.1 of the
2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled
individual to safely utilize the restroom facilities.

The soap dispenser in the restroom is located outside the prescribed vertical reach
ranges set forth in section 308.2.1 of the 2010 ADAAG standards. This made it
difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

facilities.

RESTROOM #2 ON EASTERN SIDE OF PROPERTY (marked as accessible)

a.

The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of
the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any
disabled individual to safely utilize the restroom facilities.

The accessible toilet stall door swings into the clear floor space required by the
stall and violates Section 604.8.1.2 of the 2010 ADAAG standards. This made it
difficult for the Plaintiff and/or any disabled individual to safely utilize the
restroom facilities.

The height of coat hook located in accessible restroom stall is above 48 (forty-
eight) inches from the finished floor in violation of Section 308.2.1 of the 2010
ADAAG standards. This made it difficult for Plaintiff and/or any disabled
individual to utilize the restroom facilities.

The soap dispenser in the restroom is located outside the prescribed vertical reach

ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

1]
Case 4:19-cv-00658-P Document 1 Filed 08/22/19 Page12of16 PagelD12

36.

difficult for Plaintiff and/or any disabled individual to safely utilize the restroom
facilities.

The mirror in the bathrooms exceeds the maximum height permitted by Section
603.3 of the 2010 ADAAG standards. This violation made it difficult for the
Plaintiff and/or any disabled individual to properly utilize public features of the
restroom.

The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and
are not insulated or configured to protect against contact in violation of Section
606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or
any disabled individual to safely utilize the restroom facilities.

The actionable mechanism of the paper towel dispenser in the restroom is located
outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the
2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled
individual to safely utilize the restroom facilities.

The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Bowlero Westcreek and

the Property.

37,

Plaintiff requires an inspection of Bowlero Westcreek and the Property in order to

determine all of the discriminatory conditions present at Bowlero Westcreek and the Property in

violation of the ADA.

38.

The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

12
Case 4:19-cv-00658-P Document 1 Filed 08/22/19 Page 13 of 16 PagelD 13

39. All of the violations alleged herein are readily achievable to modify to bring
Bowlero Westcreek and the Property into compliance with the ADA.

40. Upon information and good faith belief, the removal of the physical barriers and
dangerous conditions present at Bowlero Westcreek and the Property is readily achievable
because the nature and cost of the modifications are relatively low.

41. | Upon information and good faith belief, the removal of the physical. barriers and
dangerous conditions present at Bowlero Westcreek and the Property is readily achievable
because Defendants LEISERV, LLC and BW BOWLING PROPERTIES LP, have the financial
resources to make the necessary modifications.

42. Upon information and good faith belief, Bowlero Westcreek and the Property
have been altered since 2010.

43. In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG
standards apply, and all of the alleged violations set forth herein can be modified to comply with
the 1991 ADAAG standards.

44. Plaintiff is without adequate remedy at law, is suffering irreparable harm, and
reasonably anticipates that she will continue to suffer irreparable harm unless and until
Defendants, LEISERV, LLC and BW BOWLING PROPERTIES LP, are required to remove the
physical barriers, dangerous conditions and ADA violations that exist at Bowlero Westcreek and
the Property, including those alleged herein.

45. Plaintiff's requested relief serves the public interest.

46. The benefit to Plaintiff and the public of the relief outweighs any resulting
detriment to Defendants.

47. Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

13
Case 4:19-cv-00658-P Document 1 Filed 08/22/19 Page 140f16 PagelD 14

litigation from Defendants, LEISERV, LLC and BW BOWLING PROPERTIES LP, pursuant to

42 U.S.C. §§ 12188 and 12205.

48.

Pursuant to 42 U.S.C. § 12188 (a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, LEISERV,

LLC and BW BOWLING PROPERTIES LP, to modify Bowlero Westcreek and the Property to

the extent required by the ADA.

WHEREFORE, Plaintiff prays as follows:

(a)

(b)

(c)

(d)

(e)

(f)

That the Court find Defendant, LEISERV, LLC, in violation of the ADA and
ADAAG;

That the Court find Defendant, BW BOWLING PROPERTIES LP, in violation of

_the ADA and ADAAG;

That the Court issue a permanent injunction enjoining Defendants, BW
BOWLING PROPERTIES LP, from continuing their discriminatory practices;
That the Court issue an Order requiring Defendants, BW BOWLING
PROPERTIES LP, to (i) remove the physical barriers to access and (ii) alter the
subject Bowlero Westcreek and the Property to make it readily accessible to and
useable by individuals with disabilities to the extent required by the ADA;
That the Court award Plaintiff his reasonable attorneys’ fees, litigation expenses
and costs; and
That the Court grant such further relief as deemed just and equitable in light of the
circumstances,

Dated: August 16, 2019.

Respectfully submitted,

14
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page15o0f16 PagelD 15

Law Offices of

THE A) GROUP, P.L.

Dougl4x’8. Schapiro, Esq.
rthern District of Texas ID No. 54538FL
ttorney-in-Charge of Plaintiff

The Schapiro Law Group, P.L.

7301-A W. Palmetto Park Rd., #100A
Boca Raton, FL 33433

Tel: (561) 807-7388

Email: schapiro@schapirolawgroup.com

Law Offices of

    

Emil Lippe, Jr., Esq.
State Bar No. 12398300

Lippe & Associates

12222 Merit Drive, Suite 1200
Dallas, TX 75251

Tel: (214) 855-1850

Fax: (214) 720-6074

emil@texaslaw.com

ATTORNEYS FOR PLAINTIFF
JUSTIN FERGUSON

IS
Case 4:19-cv-00658-P Document1 Filed 08/22/19 Page16o0f16 PagelD 16

$$ 44 (Rev. 66/17}

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained heroin neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
a Pp g pap! os

provided by local rules of court.

This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Justin Ferguson

(b) County of Residence of First Listed Plaintiff Tarrant
{EXCEPT IN U.S. PLAINTIFF CASES}

¢) Attorneys (Finn Name, Address, and Telephone Number)
Schapiro Law Group, P.L.

7301-A'W. Palmetto Park Ad., #1004
Boca Raton, FL 33433; Tel. 561-807-7388

DEFENDANTS
Leiserv, LLC and BW Bowling Properties LP

County of Residence of First Listed Defendant _
(IN US, PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
Aitormeys (i Knows}

 

 

Ti. BASIS OF JURISDICTION (Place an “X” in One Bax Only)

O 1 U.S. Government

Plaintiff

2 US. Govemment
Defendant

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place un “X" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant}
Of 3 Federal Question PTE DEF PTF DEF
(U.S. Government Not a Party) Citizen of This State qi Q 1 Incorporated or Principal Place a4 04
of Business In This State

94 Diversity Citizen of Another State 72 © 2 Incorporated avd Principal Place os o8

(indicate Citizenship of Parties in ftem 11) of Business In Another State
Citizen or Subject ofa O3 G 3° Foreign Nation O86 O86

Foreign Country

 

 

IV. NATURE OF SUIT (Piace an “x” in One Box Only)

  

CONTRAG

 

 

 

Click here for: Natur
ANKRODPTO¥!

f Suit Code Descriptions.
THER STATUTES

     
       

‘ORFS: SFORFEITURE/PENAE

 

    

 

 

     

 

 

 

 

      

 

0 116 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure 1) 422 Appeal 28 USC 158 375 False Claims Act
J 120 Marine GO 310 Airplane (3 365 Personal Injury - of Property 21 USC 881 10) 423 Widutrawal &) 376 Qui Tam 3) USC
0 130 Miller Act (3 315 Airplane Product Product Liability G 690 Other 28 USC 157 3729{a))
0 140 Negotiable Instrument Liability G 367 Health Care/ & 400 State Reapportionment
C1 156 Recovery of Overpayment |(F 320 Assault, Libel & Pharmaceutical P B PI 440 Antitrust

& Enforcement of Judgment Slander Personal injury (J 820 Copyrights O 430 Banks and Banking
(1 151 Medicare Act O 330 Federal Employers’ Product Liability {J 830 Patent 07 450 Commerce
(J 152 Recovery of Defaulted Liability (3 368 Asbestos Personal (J 835 Patent - Abbreviated O 460 Deportation

Stadent Loans G 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and

(Excludes Veterans) (3 345 Marine Product Liability 7 840 Trademark, Corrupt Organizations
{J 153 Recovery of Overpayment Liability PERSONAL PROPERTY ABO! OCIA SECURITY: f] 480 Consumer Credit

of Veteran’s Benefits 3 330 Motor Vehicle (3 370 Other Fraud CF 710 Fair Labor Standards OC) 861 HIA (1395ff} & 490 Cable/Sat TV
0 160 Stockholders’ Suits G 355 Motor Vehicle G 37% Truth in Lending Act 0) 862 Black Lung (923) C) 850 Securities/Commodities!
J 190 Other Contract Product Liability G 380 Other Personal 0 720 Labor/Management C1 863 DIWCIDIWW (408(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Tithe XVI O 890 Other Statutory Actions
1) 196 Franchise injury CF 385 Property Damage OF 740 Railway Labor Act M865 RSI {405(g}} O 891 Agricultural Acts

CF 362 Personal Injury - Product Liability (3 75) Family and Medical {3 893 Environmental Matters
Medical Malpractice moma Leave Act O 895 Freedom of Information
REAL PROPERTY: CIVIL RIGHTS RISONER PETITIONS 10) 790 Other Labor Litigation FEDERAL TAX SUIT: Act

1) 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 870 Taxes (U.S. Plainutt Cl 896 Arbitration
C) 220 Foreclosure O 441 Voting (3 463 Alien Detainee Income Security Act or Defendant) (J 899 Administrative Procedure
(J 230 Rent Lease & Ejectment CG) 442 Employment (F 310 Motions to Vacate 0) 871 IRS—-Third Pasty ActReview or Appeal of
J 240 Torts to Land G 443 Housing/ Sentence 26 USC 7609 Agency Decision

0 245 Tort Product Liability
0 250 All Other Real Property

 

@ 530 General
OG 535 Death Penalty
Other:

CF 540 Mandamus & Other

( 350 Civil Rights

@ 553 Prison Condition

O $60 Civil Detainee -
Conditions of
Confinement

Accommodations

C3 445 Amer. w/Disabilities -
Employment

OX 446 Amer. w/Disabilities -
Other

C3 448 Education

G 950 Constitutionality of
State Statutes

   

Se IMMIGRATION (4
0 462 Natuvalization Application
0 465 Gther Immigration

Actions

 

 

 

 

 

¥. ORIGIN (Place an “X” in One Box Only)

PRA Original C2 Removed from 1 3) Remanded from 0 4 Reinstated or © 5 Transferred from © 6 Multidistrict F8 Multidistrict
Proceeding State Court Appellate Court Reopened Another Distriet Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De aot cite jurisdictional statutes unless diversity}:
42 U.S.C. § 12181 et sea.

Brief description of cause:

 

Violations of the Americans with Disabilities Act

 

 

 

 

 

 

   

VIL REQUESTED IN C1 CHECK IF THIS IS A CLASS ACTION DEMAND 3 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Ol Yes No
VOL RELATED CASE(S)
IF ANY (See instructions):
FUDGE you. DOCKET NUMBER .
DATE SIGNATURE OF ATTORMEY OF RECO K 3
08/20/2019 Le Ad Nh _fP
FOR OFFICE USE ONLY ze oY ef
RECEIPT # AMOUNT APPLYING 1FP JUDGE MAG. JUDGE
